Citation Nr: 0618785	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  03-16 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio in which the RO denied the benefit sought on 
appeal.  The appellant, who had active service from November 
1973 to November 1975, appealed that decision to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.    
 
The Board remanded the case for further development in 
September 2005.  Subsequent to the completion of this 
development, the case was returned to the Board for further 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Schizophrenia was not manifested in service or for many 
years following service, and is not shown to be causally or 
etiologically related to service.  


CONCLUSION OF LAW

Schizophrenia was not incurred in or aggravated during 
service, nor may it be presumed to have been so incurred. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

With respect to the appellant's claim of entitlement to 
service connection for schizophrenia, VA has met all 
statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2005).

Prior to the adjudication of the appellant's claim, a letter 
dated in August 2001 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to his claim.  The August 
2001 letter informed the appellant that additional 
information or evidence was needed to support his service 
connection claim; and asked the appellant to send the 
information to VA. Pelegrini v. Principi, 18 Vet. App. 112 
(2004)(Pelegrini II).  In addition, the appellant was 
provided a second VCAA letter after the Board's September 
2005 remand, which also informed him of what was necessary to 
substantiate his claim. See September 2005 Board decision; 
October 2005 VCAA letter sent by the Appeals Management 
Center.  

The appellant's service medical records, VA treatment records 
and identified private medical records have been obtained, to 
the extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  

The Board observes and acknowledges that the appellant has 
not been afforded a VA examination in connection with his 
service connection claim; however, the Board is of the 
opinion that the appellant's service medical records and 
post-service medical records contain sufficient medical 
evidence to make a decision on the appellant's claim.  Under 
the VCAA, a medical examination or medical opinion is 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a currently diagnosed disability or 
persistent or recurrent symptoms of the disability; (2) 
establishes that the veteran suffered an event, injury or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury or disease in service.  38 C.F.R. § 3.159 (c) 
(4).  In this case, other than the appellant's testimony, 
there is simply no competent evidence of record that the 
appellant developed schizophrenia in service or within one 
year following separation from service.  As such, a VA 
examination is not necessary for resolution of this appeal.

In this regard, the Board observes that the appellant 
testified during a Board hearing that he experienced symptoms 
in service and post-service which he now relates to his 
schizophrenia. See February 2005 hearing transcript, p. 3.  
Specifically, the appellant reported that he experienced 
headaches, had difficulty following orders such that his 
service performance suffered, felt paranoid, felt nervous, 
and thought "maybe [he was] a little schizophrenic." Id., 
pgs. 5-6, 7.  He asserted that he continued to experience 
this symptomatology after service; and that he in fact 
underwent psychological counseling in 1980 or 1981. Id., pgs. 
8, 11-12.  However, no medical records from the alleged 
1980/1981 counseling sessions are contained in the claims 
file; and the appellant concedes that he did not begin 
documented treatment for his psychiatric disorder until 1986. 
Id.  Based upon his testimony, the appellant argues that the 
VA's duty to assist in the development of his claim requires 
that he be afforded a VA examination to address the 
relationship between his schizophrenia and service. Id., pgs. 
3-4; Charles v. Principi, 16 Vet. App. 370 (2002).  

As will be discussed in more detail below, the appellant's 
service medical records reflect that he had a history of 
migraine headaches prior to entering service, but did not 
experience headaches while in service. See August 1973 report 
of medical history; March 1974 report of medical history.  
While his service personnel records report that the appellant 
was discharged due to substandard performance, the records do 
not address the cause of this substandard performance or 
provide any indication that the appellant's substandard 
performance was related to psychiatric problems. See Release 
from Discharge service record.  In addition, the appellant's 
service medical records do not support the appellant's 
assertions of paranoia and nervousness as they consistently 
show that the appellant denied such symptomatology; and the 
appellant's clinical psychiatric assessments were reported as 
normal. See August 1973 report of medical history; March 1974 
report of medical examination and report of medical history; 
November 1975 report of medical examination and report of 
medical history (the appellant reported that he did not 
experience trouble sleeping, depression, excessive worry or 
nervous trouble of any sort).  

As to the appellant's post-service symptomatology, the first 
psychiatric treatment record contained in the claims file is 
dated in January 1986, 10 years after the appellant separated 
from service. See VA medical records dated from January 1986 
to March 1986).  At that time, the appellant was diagnosed 
with major depressive disorder, alcohol dependence and a 
mixed type of personality disorder. Id.  He was not diagnosed 
with schizophrenia. Id.  In fact, the appellant was not 
diagnosed with chronic schizoaffective disorder until March 
1987; or with schizophrenia until 1990. See March 1987 to 
April 1987 VA medical records; April 1990 VA medical records; 
August 2003 hearing transcript, p. 6.  While the appellant 
testified that he received psychological counseling in 1980 
or 1981 based upon recommendations from his employer 
(February 2005 hearing transcript, pgs. 11-12), he was unable 
to provide the name or address of the treatment provider and 
no records corroborating such treatment are contained in the 
claims file.   

Based upon the evidence of record, the Board finds that a VA 
examination is unnecessary to decide the issue on appeal 
because VA's duty to assist in the development of the 
appellant's claim does not require that such an examination 
be afforded. 38 C.F.R. § 3.159 (c) (4).  Contrary to the 
appellant's contentions, the holding of Charles v. Principi 
is distinguishable from the case at hand since Charles v. 
Principi involved a claim of entitlement to service 
connection for tinnitus, a disorder in which the veteran's 
testimony was competent to establish the features or symptoms 
of the illness; and by extension, establish that an in-
service injury or disease occurred. See Charles v. Principi, 
370 Vet. App. at 374, citing Layno v. Brown, 6 Vet. App. 465, 
469-470 (1994).  However, schizophrenia is not considered 
such a disorder. 


In this case, there is no evidence of any complaints, 
treatment or diagnosis of psychiatric problems or 
schizophrenia in service.  The only evidence in support of an 
alleged relationship between the appellant's schizophrenia 
and service is the appellant's testimony.  While the 
appellant argues that he experienced symptomatology in 
service that he now believes reflects an early diagnosis of 
his disorder, the appellant has not been shown to have the 
requisite training or expertise to offer an opinion that 
requires medical expertise, such as the etiology of his 
schizophrenia. Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Because a VA examination cannot substantiate the 
appellant's claim in light of the lack of evidence reflecting 
an in-service event, the Board finds that a VA examination is 
not necessary to the resolution of this appeal.      

Since the Board has concluded that the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

B.  Law and Analysis 

The appellant claims entitlement to service connection for 
schizophrenia.  He asserts that while in service, he 
experienced symptomatology he associates with his 
schizophrenia that included nervousness, headaches, paranoia, 
problems with his concentration and difficulty following 
orders. See February 2005 hearing transcript, p. 3, 6-7.  He 
testified that he experienced the above-referenced symptoms 
from the time of his separation from service until 1986, the 
date of his first documented psychiatric treatment. Id., p. 
7.  While viewing the evidence in the light most favorable to 
the appellant in this case, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim; and the appeal must be denied. 

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).  Service connection may also be granted for 
certain chronic diseases, such as psychosis, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).  When all the evidence is assembled, 
the VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event; or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The evidence of record indicates that the appellant has a 
medical diagnosis of schizophrenia; and that the appellant's 
schizophrenia constitutes a current disability for VA 
purposes.  The claims file contains VA medical records dated 
from January 1986 to April 1990 and August 1999 to January 
2004.  These records reflect that the appellant was diagnosed 
with chronic schizoaffective disorder in March 1987; and 
schizophrenia in 1990. March 1987 to April 1987 VA medical 
records and April 1990 VA medical records.  Based upon these 
records, the Board finds that the first element of the 
service connection test has been met.  However, in order to 
warrant service connection, there must be more than just 
medical evidence of a current disability.  There must also be 
(1) an in-service occurrence or injury and (2) a medical 
opinion establishing a nexus between the current disability 
and the in-service event.  In this case, neither of these 
requirements has been met.  

Specifically, the record on appeal contains no competent 
medical evidence that the appellant's schizophrenia, or any 
other psychiatric disorder, manifested in service or within 
one year following separation from service.  None of the 
appellant's service medical records contain evidence of 
complaints, treatment or diagnoses of mental problems or a 
mental disorder.  The appellant's induction examination is 
not contained in the claims file.  However, his induction 
Report of Medical History form indicates that the appellant 
answered "no" in response to questions of whether he 
currently or historically experienced depression, excessive 
worry, trouble sleeping or nervous trouble of any sort. See 
August 1973 report of medical history.  While the appellant 
reported that he had headaches between the ages of 7 to 9, 
and that he had been told that these were migraines, he 
indicated that he did not experience the headaches any 
longer. Id. ("headaches - told they [were] migraines 8 + 9. 
Claims not to have any more headaches"); March 1974 report 
of medical history ("migraine headaches age 7-8 years - NCNS 
[no complaints not significant] ??").  The appellant's March 
1974 examination report indicates that the appellant's 
psychiatric clinical evaluation was normal; and that he did 
not experience trouble sleeping, depression, excessive worry 
or nervous trouble of any sort. March 1974 examination 
report; March 1974 report of medical history.  The appellant 
also reported during that time that his health was pretty 
good and he was not taking any medications.  March 1974 
report of medical history.  

The appellant's remaining service medical records are also 
negative for complaints or treatment of a psychiatric 
disorder, including schizophrenia.  According to his November 
1975 separation examination, the appellant's clinical 
psychiatric evaluation was normal; and he indicated that 
although he had frequent or severe headaches in the past, he 
no longer experienced them. See November 1975 report of 
medical examination; November 1975 report of medical history 
("used to get headaches").  The appellant also reported 
again that he did not experience trouble sleeping, trouble 
with depression, excessive worry or nervous trouble of any 
sort. Id.  He was discharged under honorable conditions in 
November 1975 due to substandard performance; and was not 
recommended for reenlistment due to administrative discharge. 
See Release from Discharge service record.  Although the 
appellant testified that he experienced symptomatology 
related to schizophrenia in service, his service medical 
records contradict, rather than corroborate, his contentions.  
The Board assigns more probative value to the appellant's 
service medical records in light of the contemporaneous time 
frame in which the records were prepared.  As such, the Board 
finds that the second element of the service connection test 
has not been met.  

The appellant's post-service medical records also do not 
assist the appellant's claim since they do not provide a 
medical nexus opinion between the appellant's schizophrenia 
and service.  While the appellant testified that he sought 
mental health treatment after service in 1980 or 1981 at the 
urging of an employer, he could not remember the name of the 
medical provider he saw and he reported that his previous 
employer was no longer in business. See February 2005 hearing 
transcript, pgs. 11-12.  As such, no medical records 
reflecting such psychological treatment are contained in the 
claims file.  As discussed above, the earliest VA medical 
records evidencing mental health treatment are dated in 
January 1986, ten years after the appellant separated from 
service.  The Board observes that neither the January 1986 VA 
record or subsequent VA records contain a medical opinion in 
which a medical provider relates the appellant's 
schizophrenia to service or within a year following 
separation from service.  In fact, the appellant testified 
that he has never discussed a possible nexus opinion with his 
medical provider as to a relationship between his disorder 
and service. See February 2005 hearing transcript, p. 13.  

In addition, the Board observes that the appellant testified 
that he was treated for mental problems prior to entering 
service at Bowling Green State University. See August 2003 
hearing transcript, p. 7.  However, the RO attempted to 
obtain private medical records on the appellant's behalf from 
the University's Student Health Center, but no such records 
were available. See August 2003 memorandum to file.  

Social Security Administration records contained in the 
claims file note only that the appellant became disabled 
beginning in June 1989 for paranoid schizophrenia and other 
psychotic disorders.  The Board observes that prior to that 
time, the appellant completed his college education (post-
service) and graduated with a double major in marketing and 
accounting. February 2005 hearing transcript, pgs. 9-10.  
Thereafter, he worked as a substitute teacher. Id., p. 12.  
None of the records contained in the appellant's Social 
Security file reflect a medical opinion addressing a 
relationship between the appellant's service and his 
schizophrenia.  Thus, the appellant's post-service medical 
records do not support his claim in that they do not provide 
a nexus or link between a diagnosis of schizophrenia and 
service.  As such, the third element necessary for service 
connection has not been met.  

Therefore, the Board finds that the preponderance of the 
evidence is against the appellant's claim for service 
connection for schizophrenia, for the reasons discussed 
above.  In reaching this decision, the Board has considered 
the doctrine of reasonable doubt.  However, as a 
preponderance of the evidence against the appellant's claim, 
the doctrine is not applicable. See Gilbert, 1 Vet. App. at 
55.

 
ORDER

Service connection for schizophrenia is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


